MEYERS, Judge,
dissenting.
This ease brings with it a somewhat odd procedural history, which I now recount so that the reader can follow my subsequent discussion of the pertinent legal issues: A jury found appellant guilty of forgery and the trial court assessed her punishment at three years confinement. A little over a month later appellant filed pro-se notices of indigen-cy and appeal. A month after that, and well after the deadline for filing a motion for new trial had passed, she was appointed appellate counsel. Appellant then twice moved the Court of Appeals to abate the appeal, claiming that she had been denied counsel during the “critical” thirty day period for filing a motion for new trial. The Court of Appeals denied both of these motions.
Appellant then raised fifteen points of error on appeal. In points twelve through fourteen she reiterated the arguments she had made in her motions to abate and, in point fifteen, she urged a reconsideration of those motions. The Court of Appeals found that appellant had been denied counsel during the time in which she could have filed a motion for new trial. The court then held that this deprivation constituted “good cause” such that the rule regulating the timely filing of a motion for new trial could be suspended. See Tex.R.App.P. § 2(b). But, contrary to how intermediate appellate courts usually dispose of matters on appeal, the court in this case did not reverse, reform or affirm appellant’s conviction. Instead, it “set aside” the appeal and remanded the cause to the trial court so that it could conduct a hearing on the motion for new trial. Thus, the Court of Appeals effectively ruled on the motions to abate that they had previously dismissed and did not otherwise address appellant’s other points of error on appeal.
The State then petitioned this Court for discretionary review. It does not, however, contest the procedural peculiarity of this case. Thus, implicit in the State’s petition to this Court is the State’s understanding that we cannot assess the correctness of a Court of Appeals’ ruling on an appeal when, as was . the case here, no such ruling exists and that we are thus reviewing the Court of Appeals’ decision not on appellant’s appeal, but on her motions to abate. That said, the State contends that it was appellant’s burden to show that she was without counsel during a critical stage of the prosecution, that appellant failed to meet this burden, and that the Court of Appeals erred to hold otherwise. We granted its petition.
I am not initially concerned with whether appellant was, indeed, denied counsel during a “critical” phase of her prosecution. Although Ward v. State, 740 S.W.2d 794 (Tex.Crim.App.1987) concerns just such an inquiry, I do not believe that the lessons of Ward constitute the framework in which this case should be analyzed. In fact, the Court of Appeals did not “set aside” the case before it because Ward mandated such a result, but, instead, because it found “good cause” to do so. Specifically, it found that appellant was denied counsel during the period in which she could timely file a motion for new trial and that such a denial constituted “good cause” under § 2(b).
Of course, Ward v. State was not insignificant to the Court of Appeals’ analysis. In Ward, this Court stated that appointed trial counsel “remains as defendant’s counsel for all purposes until he is expressly permitted to withdraw, even if the appointment was for trial only.” Ward at 798. But we went on to state that counsel “of record” may not be enough. Indeed, pursuant to Ward, a defendant may successfully argue that even though her trial counsel never expressly withdrew from representation, she had no counsel for all practical purposes because it was “obvious” that counsel believed “that their representation had ceased.” Ward at *573800. Thus, although Ward does not concern “good cause” under § 2(b), it does emphasize the importance of counsel during critical periods of a judicial proceeding and it is this emphasis that strengthens the basic assumption upon which the Court of Appeals’ opinion rests: that a “practical” denial of counsel during a “critical” stage in judicial proceedings constitutes “good cause” to suspend the usual rules of appellate procedure.
I adopt this assumption for purposes of this appeal. After all, the State does not dispute that the denial of counsel at a “critical” phase in a prosecution constitutes “good cause.” I further recognize Ward’s contribution to both this assumption and to the actual inquiry of whether appellant was denied counsel in a practical sense. But, more to the State’s first ground of review, I would also acknowledge that the Court of Appeals may only suspend the rules of appellate procedure under § 2(b) for “good cause shown.” Tex.R.App.P. § 2(b) (emphasis added). In order to “show” good cause, the moving party cannot simply allege facts that would constitute “good cause.” Rather, she must prove those facts such that the Court of Appeals may conclude that “good cause” exists. In this ease, appellant must prove, as the State correctly asserts, that she was denied counsel during the period in which she could have timely filed a motion for new trial. This is so because it is appellant who benefits from a finding of “good cause.” Cf. Arnold v. State, 786 S.W.2d 295, 298 (Tex.Crim.App.1990) (State has burden of proof to establish harmless error under Tex.R.App.P. 81(b)(2), as beneficiary of the error). Of course, it is not enough to simply state that appellant carries a burden without assigning a particular burden to her. Recognizing the fact that, in the absence of compelling reasons to do otherwise, our system assigns “preponderance of the evidence” as the default burden, I would hold that appellant carnes the burden to prove, by a preponderance of the evidence, that she was denied counsel during a “critical” stage in the prosecution. Cf. McIntire v. State, 698 S.W.2d 652, 662 (Tex.Crim.App.1985) (This Court remanded appellant’s cause to the trial court for a hearing at which appellant had to prove, by a preponderance of the evidence, that he could not obtain a “free, fair and full presentation of evidence in support of his motion for new trial.”)
The State next asks us to assess whether the evidence was sufficient to support the court of appeals’ holding. It would be anomalous for this Court, however, to review the propriety of the Court of Appeals’ fact-finding on sufficiency when we do not know if that inquiry was conducted according to the tenets set out in this opinion. In other words, if we assume that the Court of Appeals found that appellant had met her burden of proof by a preponderance of the evidence, then we could properly review that finding. But if our assumption is incorrect, then we would be attempting to “review” an inquiry that never occurred in the first instance and such an attempt would constitute nothing less than a de novo determination by this Court.
For these reasons, I would remand this case to the Court of Appeals for a fact-finding on “good cause” conducted within the framework set out in this opinion. Since appellant carries the burden to prove that she was denied counsel during the time in which she could have properly filed a motion for a new trial hearing, she should be given the opportunity to present evidence on that issue. After all, her ability to prove a fact depends almost entirely upon her opportunity to do so. This opportunity to present evidence should come either via a hearing at the trial court level or via the collection of affidavits. Of course, the State would also be allowed to present evidence at the hearing, if one is held, or, alternatively, to also submit affidavits. This is so because our adversarial system promotes the notion that the factfin-der can best assess the truth or falsity of a factual proposition when both sides present evidence bearing on that inquiry. See Morrison v. State, 845 S.W.2d 882, 902-07 (Tex.Crim.App.1992) (Benavides, J., dissenting) (for an overview of the goals and policy considerations supporting our adversarial system).
Thus, I would reverse the Court of Appeals, remand this case to them and require that it abate the appeal so that the trial court *574can either conduct a hearing or collect affidavits or, alternatively, gather affidavits itself so that evidence would be assembled on the issue of whether appellant had counsel during the time that she claims she did not.' It is from this evidence that the Court of Appeals must determine whether appellant has proven, by a preponderance of the evidence, that she was denied counsel during a “critical” phase in the prosecution such that the rules of appellate procedure can properly be set aside for “good cause” under Rule 2(b).
For these reasons, I dissent to the Court’s dismissal of the State’s petition for discretionary review as improvidently granted.